Exhibit 99.1 NEWS RELEASE Contacts: OSI Pharmaceuticals, Inc. Kathy Galante (investors/media) Senior Director 631-962-2043 Kim Wittig (media) Director 631-962-2000 OSI PHARMACEUTICALS BOARD OF DIRECTORS TO REVIEW ASTELLAS’ UNSOLICITED TENDER OFFER - Stockholders Advised To Take No Action - MELVILLE, NEW YORK – March 2, 2010 –OSI Pharmaceuticals, Inc. (NASDAQ: OSIP) (“OSI”) today confirmed that Astellas Pharma Inc. (“Astellas”) has commenced an unsolicited tender offer to acquire all outstanding common shares of OSI for $52.00 per share in cash. Consistent with its fiduciary duties and as required by applicable law, the OSI Board of Directors will review the offer to determine the course of action that it believes is in the best interests of the Company and its stockholders.OSI stockholders are advised to take no action at this time pending the review of the tender offer by the OSI Board of Directors. The OSI Board of Directors, in consultation with its independent financial and legal advisors, intends to advise stockholders of its formal position regarding the offer in due course by making available to stockholders and filing with the Securities and Exchange Commission a solicitation/recommendation statement on Schedule 14D-9. About OSI Pharmaceuticals OSI Pharmaceuticals is committed to "shaping medicine and changing lives" by discovering, developing and commercializing high-quality, novel and differentiated targeted medicines designed to extend life and improve the quality of life for patients with cancer and diabetes/obesity.For additional information about OSI, please visit http://www.osip.com. Additional Information OSI Pharmaceuticals will file a solicitation/recommendation statement with the U.S.
